The appellant was convicted of unlawfully transporting intoxicating liquor, and his punishment assessed at one year in the state penitentiary.
The appellant and another Mexican were arrested by the sheriff and his deputy while driving an automobile along the public road near the town of Nacogdoches. The car was stopped by the officers, and the evidence shows that the appellant and his companion threw some of the whiskey out of the car, breaking the jug, and attempting to destroy the whiskey. Appellant and his companion were arrested and taken to the jail. After they were locked up, a closer examination was made of the car and a gallon of whiskey was found.
The theory of the defense was that while appellant was walking along the public road going toward the town of Nacogdoches his companion took him into his car and that appellant did not know that there was any whiskey in the car at the time he was arrested.
Appellant in his bill of exception No. "M" claims that the jury received additional evidence after retiring to consider their verdict. The evidence introduced on the motion for a new trial is fully set out in said bill of exception. The learned trial judge *Page 617 
having heard the testimony of each of the jurors and having overruled the motion for a new trial, we are of the opinion that he was not in error.
By his bill of exception No. "O" the appellant complains of the court giving to the jury two forms of verdicts of guilty and only one form on which they could acquit him. This bill, as qualified by the learned trial judge, presents no error.
The appellant, by his bill of exception No. 2 complains of the court not permitting the appellant to testify as to what his companion, Lee Casas, told him in regard to the whiskey on the next day after the two had been arrested. This bill, when considered in the light of the trial court's qualifications, presents no error.
The appellant excepted to the court's charge for the reason that the evidence was insufficient to sustain a conviction and requested that his special charge No. 1 be given. Special charge No. 1 requested the court to instruct the jury to return a verdict of not guilty. Under the facts and circumstances of this case, we think it was a question of fact that should have been submitted to the jury, and the court committed no error in refusing to give this special charge.
There being no errors in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.